Citation Nr: 1723407	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include coronary artery disease, arteriosclerotic heart disease, and congestive heart failure, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and obstructive chronic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953, from February 1954 to February 1956, and from February 1956 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim of entitlement to service connection for a heart condition was previously denied in final July 1987, May 1992, April 1994, and May 1995 rating decisions.  However, under 38 C.F.R. § 3.156 (c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  In this case, the Veteran's service personnel records, which had not previously been requested or obtained by VA, were associated with the claims file in January 2015.  These records, which existed and had not been previously considered by the RO in its previous denials, are pertinent to the issue of entitlement to service connection for a heart condition as secondary to alleged radiation exposure because they detail locations to which the Veteran traveled during his service.  Thus, the claim of entitlement to service connection for a heart condition must be reconsidered on a de novo basis, without regard to the previous final denials.  38 C.F.R. § 3.156 (c).  The issue has been recharacterized accordingly as reflected on the title page.

On the Veteran's December 2013 VA Form 9, he requested a Board hearing.  Thereafter, a February 2017 letter informed the Veteran that his requested hearing had been scheduled for March 2017.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704 (d) (2016).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

In an April 2015 rating decision, the RO, in pertinent part, denied entitlement to service connection for a left hip condition and a left ankle condition.  In January 2016, the Veteran filed a timely notice of disagreement (NOD) with that decision.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the RO has acknowledged receipt of the NOD and is actively developing that claim.  See February 2016 Correspondence.  As such, this situation is distinguished from Manlincon where an NOD had not been recognized.  Accordingly, the Board declines to exercise jurisdiction over those claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran's claims file, to include service medical records on file at that time, was lost and reconstructed in 1987.  Moreover, while the claims file contains some of the Veteran's service treatment records and personnel records, specifically those from his first two periods of service in the Marine Corps, records from the Veteran's third period of service in the Army are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  As such, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran contends that he has a heart condition and a respiratory condition as a result of service.  Specifically, he asserts that these conditions stem from exposure to ionizing radiation during his participation in atmospheric testing of a nuclear device in 1953 near Las Vegas, Nevada.  See June 2011 Radiation Risk Activity Information Sheet; March 2011 Statement in Support of Claim; April 2010 Notice of Disagreement; March 1994 Statement in Support of Claim.  He also asserts that he has had a "chest/heart condition" and "shortness of breath/respiratory problems" since service or within one year of service discharge in 1957.  See April 2010 Notice of Disagreement; April 2009 Claim.  Additionally, he contends that his heart condition is secondary to his service-connected low back disability.  See March 1991 Statement in Support of Claim.

Regarding radiation exposure, the Veteran asserts that he was present during a test of an above-ground atomic device in the spring of 1953 in the Nevada desert.  See June 2011 Radiation Risk Activity Information Sheet; February 1980 VA Treatment Record.  Specifically, the Veteran recounts that he and 200 other Marines were located in trenches about two miles from ground zero during the atomic test.  The Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Veteran's personnel records show that he was a member of the 2nd Marine Division out of Camp Lejeune, North Carolina in 1953.  The record also reflects that he embarked onboard a government aircraft on April 13, 1953 in North Carolina, and that he arrived and disembarked at Indian Springs Air Force Base, Nevada on April 13, 1953.  He remained in Nevada until April 19, when he returned to North Carolina.  The Board notes that the operational period for Operation UPSHOT-KNOTHOLE, an atmospheric nuclear test conducted by the United States, was from March 1953 to June 1953.  See 38 U.S.C.A. § 3.309(d)(3).  According to a fact sheet from the Defense Threat Reduction Agency (DTRA), Shot BADGER of the UPSHOT-KNOTHOLE test was fired on April 18, 1953 from the Nevada Proving Ground, a nuclear test site located northwest of Las Vegas.  Marine units, including 907 marines from the 2nd Marine Division in Camp Lejeune, North Carolina, observed the shot from trenches located 3.6 kilometers from ground zero.  See Defense Threat Reduction Agency (DTRA) Factsheet, Operation Upshot-Knothole, found at http://www.dtra.mil/Portals/61/Documents/NTPR/1-Fact_Sheets/UPSHOT-KNOTHOLE.pdf.

Accordingly, the Veteran's statements regarding his participation in atmospheric testing are credible as they are supported by the record and consistent with the type, place, and circumstance of the Veteran's service.  See 38 U.S.C.A. § 1154 (a).

However, the Veteran's claimed disabilities are not among the diseases for which presumptive service connection based on exposure to radiation may be granted as established under 38 C.F.R. § 3.309 (d)(2).  Moreover, the claimed disabilities are not among the diseases that may be considered potential radiogenic diseases as defined by 38 C.F.R. § 3.311 (b)(2); nor has the Veteran cited or submitted competent scientific or medical evidence that the claimed disabilities are radiogenic diseases pursuant to 38 C.F.R. § 3.311 (b)(4).  As such, service connection would not be warranted for the claimed disabilities under these regulations.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  As such, the Veteran would have to meet the requirements for direct service connection.

As noted above, the Veteran's service treatment records are incomplete, and service treatment records for his third period of service, from February 1956 to September 1957, are not available for review.  

A June 1958 VA examination report shows that the Veteran reported being treated for a "chest condition" in February 1958.  He complained of right upper chest pain.  Examination of the chest showed that the cardiovascular silhouette was normal.  There was parenchymal streaking in the right upper lobe that "could be the result of an old healed inflammatory process."  The examiner noted that "[t]his could be tuberculous in nature...[t]here is nothing to indicate activity at the present time."  

A February 1973 VA treatment record shows that the Veteran reported chest pain "making his heart hurt" since an in-service parachuting injury in 1957.  An August 1991 VA discharge summary shows that the Veteran was hospitalized in July 1991 due to chest pains.  While hospitalized, the Veteran experienced episodes of intermittent chest pain, and "[i]t was felt that several of these episodes probably could have been related to the [Veteran's] spinal degenerative disease."  Upon discharge, the Veteran was diagnosed with coronary artery disease.  

Recent post-service VA and private treatment records show current diagnoses of coronary artery disease (CAD), arteriosclerotic heart disease (ASHD), congestive heart failure (CHF), chronic obstructive pulmonary disease (COPD), and obstructive chronic bronchitis.  See, e.g.; August 2013 Private Treatment Record (CHF); April 2011 VA Treatment Record (ASHD); September 2010 Private Treatment Record (obstructive chronic bronchitis); August 2009 Private Treatment Record (COPD).

To date, the Veteran has not been afforded VA examinations regarding the issues on appeal.  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has current diagnoses of CAD, ASHD, CHF, COPD, and obstructive chronic bronchitis.  Thus, the first McLendon element is satisfied.

Although the Veteran's service treatment records from his final period of service are not available, that he was involved in a parachute injury in 1957 is not in dispute.  In this regard, the Board notes that the Veteran was awarded service-connection for a low back disability due to a 1957 parachute injury.  See, e.g., July 1987 Rating Decision.  Additionally, as noted above, the Veteran competently and credibly reported in-service radiation exposure.  Accordingly, the second McLendon element is also satisfied.

Finally, the low threshold of the third McLendon element is satisfied by the Veteran's own lay testimony of continuity of symptomatology since service, particularly in a case where, as here, a veteran's service treatment records have been lost or destroyed and VA has a heightened duty to assist the veteran in development of his claim.

The Board finds, however, that there is insufficient evidence of record to decide the claim.  Therefore, the Board finds it necessary to remand this case for VA examinations and etiology opinions as to whether the Veteran's diagnosed heart and respiratory conditions are related to his period of active service, to include, but not limited to, radiation exposure and a parachute injury therein.  The VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed heart condition was at least as likely as not caused by or aggravated by his service-connected low back disability.

Finally, as the record reflects that the Veteran receives ongoing VA and private treatment for the issues on appeal, any updated medical records should be obtained and/or requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from September 2015 to the present.  

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart condition.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and examining the Veteran, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed heart conditions, to include coronary artery disease, arteriosclerotic heart disease, or congestive heart failure, is caused by or otherwise related to the Veteran's active military service.  The examiner should comment on the Veteran's contentions that his exposure to radiation in 1953 resulted in his current heart condition and that he has experienced chest pains since a 1957 parachuting injury.   

The examiner is advised that the Veteran's service treatment records are incomplete and that there is no separation examination or other service treatment records from the Veteran's last period of service from 1956 to 1957 available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his heart symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the current heart condition over time.

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed heart condition, to include coronary artery disease, arteriosclerotic heart disease, or congestive heart failure, is proximately due to or caused by the Veteran's service-connected low back disability?

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed heart condition, to include coronary artery disease, arteriosclerotic heart disease, or congestive heart failure, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected low back disability?

If the examiner determines that the Veteran's heart condition is aggravated by his service-connected low back disability, the examiner should report the baseline level of severity of the heart condition prior to the onset of aggravation.  If some of the increase in severity of the heart condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the above opinion, the examiner should consider all relevant treatment records and statements of record, particularly an August 1991 VA treatment record indicating that some of the Veteran's chest pain episodes were related to his low back disability.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his respiratory condition.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and examining the Veteran, the examiner is asked to address whether it is at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed respiratory conditions, to include chronic obstructive pulmonary disease (COPD) and obstructive chronic bronchitis, is caused by or otherwise related to the Veteran's active military service.  The examiner should comment on the Veteran's contentions that his exposure to radiation in 1953 resulted in his current respiratory condition and that he has experienced shortness of breath since a 1957 parachuting injury.   

The examiner is advised that the Veteran's service treatment records are incomplete and that there is no separation examination or other service treatment records from the Veteran's last period of service from 1956 to 1957 available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his respiratory symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the current respiratory condition over time.

The examiner should also discuss whether any symptomatology noted within one year of service (i.e. until September 1958) constitutes initial manifestations of the Veteran's current respiratory condition.  The examiner should specifically review and comment on the June 1958 VA examination report showing complaints of chest pain and the abnormal chest x-ray showing parenchymal streaking in the right upper lobe.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

4. Following the completion of the foregoing, and any additional indicated development, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




